 CHEMVET LABORATORIES, INC.Chemvet Laboratories,Inc. and Department Store,Package,Grocery Paper House,Liquor,and MeatDrivers, Helpers and Warehousemen,Local Union955 affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Cases 17-CA-5095 and 17-RC-6839June14, 1973ORDER GRANTING MOTION FORRECONSIDERATION AND SUPPLEMENTALDECISION AMENDING DECISION, ORDER,AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn February 8, 1973, the Board issued a Decision,Order, and Direction in the above-captioned proceed-ing' in which it found that the Respondent had en-gagedin certainunfair labor practices, and ordered itto take certain affirmative action to remedy such un-fair labor practices. The affirmative action so ordered,however, did not include any requirement for restitu-tion to the employees found to have been discrimina-torily denied overtime, since the Board found that,under the circumstances, such a "make-whole orderwould lead only to an evidentiary morass in our com-pliance proceedings."Thereafter, on March 23, 1973, General Counselfiled a motion for reconsideration of the portion of theBoard's decision which denied a make-whole remedyfor the employees found to have been discriminatorilydenied overtime. On April 5, 1973, Respondent fileda brief in opposition to General Counsel's motion forreconsideration.The Board has reviewed its original Decision, Or-der, and Direction in light of the motion for reconsid-eration and brief in opposition thereto and hasdecided to grant General Counsel's motion for recon-sideration.While the Board was originally of the opin-ion that there was "no practical way to measure howmuch overtime would have been available or whichemployees would have availed themselves of overtimeopportunities, had they been offered," upon furtherreview of the record the Board now believes that itoverstated the difficulties inherent in awarding back-pay in thiscase.The Board is now of the view that iterred in not issuing the usual backpay remedy, and,hence, hereby amends its decision to provide such aremedy.In denying a make-whole remedy in its originaldecision, the Board relied,inter alia,on the fact that'201 NLRB No 104.191employee Ruhl had at one time indicated he wouldnot be willing to perform as much overtime as he hadin the past. However, the Board failed to note theAdministrative Law Judge's finding that "on severaloccasions after March 29, 1972 [when Harmon tookthe plant keys away from Ruhl and Terrell], Ruhlasked Harmon whether he wanted him to stay over-time to finish up products on which he had beenworking, but received negative replies." The Boardalso failed to note the Administrative Law Judge'sfinding that employee "Downey credibly testifiedwithout contradiction that on several occasions afterthe Union filed its petition for certification, she re-quested `some overtime,' and on each occasion wastold `there wasn't anything to do.' " Finally, the Boardfailed to note the Administrative Law Judge's findingthat after being notified of the charge of discriminato-ry reduction of overtime filed against Respondent,Yovetich asked employees Ruhl, Terrell, and Downeywhether they wanted overtime work. Ruhl answeredthat he wanted the same amount as he had receivedpreviously, between 15 and 25 hours; Downey repliedthat she was also available for overtime work; andwhile Terrell indicated that he did not want overtimeat that precise time because of other commitments, hewas later given and performed overtime work. Thus,contrary to the Board's original finding, there is asubstantial amount of evidence to the effect that thediscriminatees would have worked overtime had theybeen given the opportunity to do so.Another reason the Board gave for denying a make-whole remedy in its original decision in this proceed-ing was that there was some evidence that new equip-ment lessened the need for overtime. Yovetich,however, admitted at the hearing that overtime wasstillavailable.Moreover, the Administrative LawJudge found that the upstairs employees who did notsign authorization cards continued to perform ap-proximately the same amount of overtime as they hadperformed in the past.Thus, upon reconsideration, we now conclude thatthere is sufficient evidence in the record to form abasis for issuing a make-whole remedy. Evidence ofinstances where the discriminatees refused overtime,or would not have been available to work overtimehad it been made available, and evidence of a lessenedneed for the performance of overtime for nondiscri-minatory reasons are issues best left to the compliancestage for resolution.2 Accordingly,It is hereby ordered that General Counsel's motionfor reconsideration be, and it hereby is, granted.IT IS FURTHER ORDERED that the Board's original De-cision, Order, and Direction in this proceeding, whichissued on February 8, 1973, be, and hereby is, amend-2Westinghouse Pacific Coast Brake Co,89 NLRB 145204 NLRB No. 40 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDed to vacate so much of that Decision which declinedto provide the usual backpay remedy for those em-ployees found to have been discriminatorily deniedovertime.In accordance with this amendment, thefollowing Order is issued in substitution for that previ-ously issued.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder therecommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, ChemvetLaboratories,Inc., KansasCity,Missouri,its officers,agents,successors,and assigns,shall take the actionset forth in the saidrecommended Order, as modified:Insert the following asparagraph1(b), and reletterthe presentparagraphs 1(b) and (c) as 1(c) and (d):"(b)Discriminatingin regardto the assignment ofovertimeto employees."